                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:18-cv-00366-MR

JAMES DARIN SISK,                )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
KEVIN HOLDEN, et al.,            )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on a letter [Doc. 22], filed on

Plaintiff’s behalf, which the Court will construe as a motion.

      On April 28, 2020, the remaining Defendants, Kevin Holden and

Joshua Laughter, filed a motion for summary judgment of Plaintiff’s action

brought pursuant to 42 U.S.C. § 1983. [Doc. 19]. Plaintiff was advised on

April 29, 2020, pursuant to Roseboro v. Garrison, that he had fourteen (14)

days to respond to Defendants’ summary judgment motion. [Doc. 21].

      On May 18, 2020, a letter was filed in this matter on Plaintiff’s behalf

stating that Plaintiff “would like to withdraw charges against Joshua

Laughter” and “asking for proceedings to be held open until [Plaintiff’s]

release from prison.” [Doc. 22]. The letter, however, appears to be been

filed by a family member of Plaintiff and is unsigned. [See id.].



        Case 1:18-cv-00366-MR Document 24 Filed 06/23/20 Page 1 of 3
      Only Plaintiff may file motions on his own behalf. Appearances in

federal court are governed by 28 U.S.C. § 1654, which permits parties “[i]n

all of the Courts of the United States … [t]o plead and conduct their own case

personally or by counsel….” 28 U.S.C. § 1654. This section, which codifies

the Sixth Amendment’s right to counsel, allows a litigant a choice between

representation by counsel and self-representation. See Faretta v. California,

422 U.S. 834 (1975). The term “counsel” as used in this context, however,

refers only to an individual authorized to practice law. See United States v.

Irwin, 561 F.2d 198, 200 (10th Cir. 1977). The right to assistance of counsel

does not include the right to representation by a person unlicensed to

practice law. United States v. Taylor, 569 F.2d 448, 451 (7th Cir. 1978); see

also United States v. Martin, 790 F.2d 1215, 1218 (5th Cir. 1986) (holding

that the defendant had no right to be represented by non-lawyer); United

States v. Wilhelm, 570 F.2d 461, 465 (3d Cir. 1978) (rejecting contention that

defendant had constitutional right “to be represented by a friend who is

neither a law school graduate nor a member of the bar”).

      Plaintiff is advised that attempting to represent the legal interests of

anyone other than oneself, unless licensed to practice in the State of North

Carolina or admitted elsewhere and specifically admitted, constitutes the


                                      2

        Case 1:18-cv-00366-MR Document 24 Filed 06/23/20 Page 2 of 3
unauthorized practice of law, which is a criminal offense in the State of North

Carolina. See N.C. Gen. Stat. § 84-4, 84-8.

      Based on the foregoing, the Plaintiff is admonished that he must file

his own motions, signed solely by him. Any future pleadings filed or signed

by anyone other than Plaintiff may be stricken and/or referred to the North

Carolina State Bar for a determination of whether others are engaging or

attempting to engage in the unauthorized practice of law on Plaintiff’s behalf.

      The Court notes that even if Plaintiff had signed and filed the letter

before the Court, he would not be entitled to a stay of the proceedings as

sought therein. Plaintiff, however, may file a motion seeking a dismissal of

Defendant Laugher pursuant to Federal Rule of Civil Procedure 41(a)(2) on

his own behalf.

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 22] is

DENIED WITHOUT PREJUDICE in accordance with the terms of this Order.

      IT IS SO ORDERED.
                                   Signed: June 23, 2020




                                       3

        Case 1:18-cv-00366-MR Document 24 Filed 06/23/20 Page 3 of 3
